Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 02/19/2019.	
	Currently, claims 1-20 are pending. 

Claim Objections
Claim 14 is objected to because of the following informalities:  on line 2, “being” should go before “at least” or the claim should be otherwise amended for grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cho et al. (“Cho” Cho, K. “Characteristics of a Field Plate Connected to T-shaped Gate in AlGaN/GaN HEMTs” Jour. Of Kor. Phys Soc. Vol. 67, No. 4, 08/2015 pp. 682-686).  
As to claim 1, Cho shows a device (see Fig. 1 for the schematic view, Fig. 2 showing method of making and then Fig. 4 showing the real life embodiment, where the office will use the real life embodiment in the rejections below) comprising: 
a source region and a drain region (see the source and drain regions around the labelled source and labelled drain parts in Fig. 1 which are in Fig. 4 outside the picture; note all citations will be for the Fig. 4 device which is set forth in section II on page 682-684); 
a semiconductor body (see the u-GaN/AlGaN body in Fig. 1/4) between the source region and the drain region, the semiconductor body comprising a semiconductor material having a band gap of at least 3.0 eV (see u-GaN having 3.4 eV bandgap); 
and a gate structure (see the labelled gate in Fig. 1 and shown in real life in Fig. 4) over the semiconductor body, the gate structure comprising
a first portion (see the gate foot lower portion down low embedded in the lower crook in the SiN, note this is around 50 nm tall as the SiN layer in which it is embedded is 50 nm; note additionally for claim 7 below the office will designate that portion just noted along with 1nm additionally further up than the height of the SiN for a total height of 51nm of the lowermost part of the gate foot) between the source region and the drain region, the first portion having a first width (see total width of the lower gate foot portion in Fig. 4 with scale shown), and 
a second portion (see the portion of the gate immediately vertically over the lowermost gate foot portion running up to the top of the gate as a middle sliver of overall blob of the main gate part, but here designated with an ever so slightly wider width than the first portion designated above when considering the designated second portion up towards the top of the gate) over and connected to the first portion (note this is on the first portion designated above directly), the second portion having a second width greater than the first width (note the designated second portion is designated such that it’s width up top is slightly larger than the width of the lowermost gate foot part designated as the first portion), 
wherein the second portion of the gate structure further comprises at least one extension (see the right hand side protrusion of the T-Gate shape in Fig. 1’s view which is the left side in Fig. 4’s view; note alternately the office can here use the left hand side protrusion of the T-Gate shape, or the Field plate, or all of these mentioned parts all together as one large extension) extending laterally therefrom (note the right hand part of the T-shape gate noted above extends laterally from the main second portion of the gate structure designated above).  


As to claim 2, Cho shows a device wherein: the first portion has a first height (note here the office will use the 50 nm height of the gate foot part down in the 50 nm SiN layer; first paragraph of page 683); the second portion has a second height (note here the office will use the around slightly less than 3000A left of the overall T-gate height when the 50 nm discussed above is not counted therein, and the dip in the top of the gate shape is not counted; the office notes in the real life embodiment this may be a bit smaller than the expected slightly less than 3000A as the real life version seems to have a rather large dip in the top of the gate, still it appears to be at least 1000A or 2000A in Fig. 4); and the at least one extension has a third height less than the second height and less than the first height (note here the office will designate a 1 nm non-total height of the “extension”; note even if total heights were used all throughout the claim, the designation of the “extension” can arbitrarily change as of now without good restrictive language thereon).

As to claim 3, Cho shows a device wherein: the at least one extension has a third width greater than the second width (note that the total width of the bulging out part of the T gate on the left hand side, here noted as the Fig. 4 is mirrored from Fig. 1’s view, is greater than the second width designated above which was just a slightly larger width than the width of the lowermost gate foot as discussed above); and 
the third width is at least three times greater than the third height (note the third width appears to be around 1/5 of a micrometer which is way larger than 1 nm).  

As to claim 4, Cho shows a device wherein the source region and the drain region comprise nitrogen and one or both of indium and gallium (note that the regions around the labelled source and drain parts include some of the AlGaN layer under the source and drain main contact parts).  

As to claim 5, Cho shows a device wherein the semiconductor material of the semiconductor body comprises gallium and nitrogen (see GaN in the semiconductor body noted above).  

As to claim 6, Cho shows a device wherein the semiconductor material of the semiconductor body further comprises one or both of indium and aluminum (see the semiconductor material of the semiconductor body includes Al in the AlGaN).  

As to claim 7, Cho shows a device wherein a top of the first portion of the gate structure (note the additional 1nm of the top of the first portion designated above in the alternate designation of parts specifically for claim 7 discussed above) adjacent to the second portion of the gate structure (note this additional 1 nm is right below the designated second portion of the gate structure) has an extension with a width that is greater than the first width and less than the second width (note here that the office will designate the whole left hand side extension of the gate in Fig. 1 attached to the additional 1 nm of gate foot material discussed above, where the office notes this is on the right hand side of Fig. 4 which is mirrored from Fig. 1 and then the office notes that from among this much wider width of material in the real life embodiment in Fig. 4 the office will designate a non-total width that is just between the total width of the lowermost gate foot and the slightly wider width designated for the second portion above).  


As to claim 11, Cho shows a device comprising (see the same designations as above for claim 1 except as noted below): 
a source region and a drain region; 
a semiconductor body between the source region and the drain region, the semiconductor body comprising gallium and nitrogen (note the semiconductor body has u-GaN therein); 
and a gate structure over the semiconductor body, 
the gate structure comprising 
a first portion between the source region and the drain region, the first portion having a first width, 
a second portion over and connected to the first portion, the second portion having a second width greater than the first width, and 
at least one conductive structure (note here the “extension” designated above in claim 1 being a conductive structure) extending laterally from the second portion.  

As to claim 12, Cho shows a device wherein the at least one conductive structure extends laterally over one or more of the source region and the drain region (here note the office will use an alternate designation of the source and drain regions such that they are designated to fully encompass the whole of the source and the whole of the drain sides everywhere but directly under the gate foot, in addition to the regions over near the actual source and drain contacts, and then the conductive structure noted above is extending over both of the source region and the drain region; the office notes here for the applicant that it can be said that US 2013/0015460 and 20190393041 address these limitations a bit better in the context the applicant intends them but here the office will not multiply rejections at this time).  

As to claim 13, Cho shows a device wherein the at least one conductive structure has a third width greater than the first width and greater than the second width (note that the width of the conductive structure noted above is way greater than the first and second width).  

As to claim 14, Cho shows a device wherein the at least one conductive structure has a height, the third width at least three times greater than the height (here the office just designates a non-total height of 1 nm of the at least one conductive structure and notes that it will be so small that the third width will be way larger than the 1 nm).  


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oyama et al. (“Oyama” US 2017/0345919 published 11/30/2017).      
As to claim 16, Oyama shows a device (see Fig. 10; note this is similar to the previous embodiments 1-5 for many components besides the gate and slight changes up top and in the stacking of dielectric layers; [0071]) comprising: 
a source region and a drain region (the regions around 8 and 9 but necessarily going down into the parts 4a/3 as well; [0044] is where these parts get introduced but they carry over as like parts that are slightly modified in the Fig. 10 embodiment); 
a semiconductor body (see 3/4a; [0033] introduces these parts and they carry over as like parts) between the source region and the drain region, the semiconductor body comprising a semiconductor material having a band gap of at least 3.0 eV (note the GaN having a band gap of around 3.4); 
and a gate structure (see gate structure of 7+11; [0072] discusses this part for Fig. 10 although part 11 gets formally introduced in [0064-0065] and carries over as a like part to Fig. 10) over the semiconductor body, the gate structure comprising 
a central portion (see the portion of 7+11 that goes up the main just-left-of-the-middle body of the overall structure going up from the lowermost tip of 7 up to the top surface of 11 as a vertical sliver portion, although this is not dead center it is here considered central as it is in the overall central area of the part; note for claim 17 specifically below the office will adopt a slightly alternate designation of parts where the lowermost 1 nm of the bottommost part of 7 is left undesignated in this portion) over the semiconductor body having a first width and a first height (see the first width of the lowermost gate foot part of 7 as the first width and the first height being the total height of this sliver from the lowermost part of 7 to the top of 11; note for claim 17 specifically the office will instead adopt the slightly larger width of the “foot” of 11 rather than 7 here as the first width), 
and plates extending laterally from the central portion (note the gate protrusions on left and right of 11 acting as gate field plates; [0065] introduces these that carry over as like parts to Fig. 10), the plates having a second width greater than the first width and a second height less than the first height (note the total width of the left and right gate field plate portions being greater than the width of just the central sliver part noted above and the height of the gate field plate parts of 11 being smaller in height than the total height of that large sliver noted above).  

As to claim 17, Oyama shows a device comprising a lower portion of the gate structure (note that in the alternate grounds of rejection specifically for claim 17 discussed above the office left the lowermost 1 nm of the part 7 as undesignated above and will here designate that part as this lower portion of the gate structure) between the central portion and the semiconductor body (note the lowermost 1nm part of 7 is between the overall sliver running up 7 and 11 up to the top of 11 and the semiconductor body 3/4a), the lower portion having a third width less than the first width (note that the lowermost 1nm of the gate foot of 7 has even a total width that is slightly smaller than the lowermost width of 11 which was designated in the alternate above as the first width for claim 17; additionally here however the office can simply designate a non-total width of 7’s lower foot part and compare that against the total width of 7’s lower foot part in an alternate designation of parts).   

As to claim 18, Oyama shows the device wherein the source region and the drain region comprise two or more of indium, gallium, and nitrogen (note that the source and drain regions both comprise Ga and N over near the actual source and drain contacts).

As to claim 19, Oyama shows the device wherein the semiconductor material of the semiconductor body comprises gallium and nitrogen (note the GaN in the semiconductor body).


Claim(s) 1, 8, 10, 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Reiner et al. (“Reiner” Reiner, R. “Monolithic GaN-on-Si Half-Bridge Circuit with Integrated Freewheeling Diodes” PCIM Europe 06/27/2016 pp. 319-325).      
As to claim 1, Reiner shows a device (See Fig. 2a and associated text) comprising: 
a source region and a drain region (see the regions around the source and drain electrodes shown; page 320 Fabrication section); 
a semiconductor body (GaN-Buffer + AlGaN barrier) between the source region and the drain region, the semiconductor body comprising a semiconductor material having a band gap of at least 3.0 eV (see GaN having 3.4 eV bandgap); 
and a gate structure (see the gate structure shown) over the semiconductor body, the gate structure comprising
a first portion (see the lower gate foot part) between the source region and the drain region, the first portion having a first width (see the total width of the gate foot part), and 
a second portion (see a portion of the gate head layer up at the top of the gate that is directly over the gate foot portion just discussed above, where here the office will designate an ever slightly wider portion than the gate foot’s total width) over and connected to the first portion (note this is on the gate foot), the second portion having a second width greater than the first width (note this portion has been designated such that it has a slightly larger width than the gate foot portion’s total width), 
wherein the second portion of the gate structure further comprises at least one extension (see the gate extension on the right hand side towards the source; alternatively the office can designate the extension on the drain side) extending laterally therefrom (note this extends from the second portion noted above).  

As to claim 8, Reiner shows an integrated circuit device comprising the integrated circuit structure of claim 1 (note the overall half bridge chip being made by the IC device noted above).

As to claim 10, Reiner shows an electronic system comprising the integrated circuit structure of claim 1 (note the overall half bridge chip being made by the IC device noted above).



As to claim 11, Reiner shows a device comprising (see the same designations as above for claim 1 except as noted below): 
a source region and a drain region; 
a semiconductor body between the source region and the drain region, the semiconductor body comprising gallium and nitrogen (note the semiconductor body has GaN therein); 
and a gate structure over the semiconductor body, 
the gate structure comprising 
a first portion between the source region and the drain region, the first portion having a first width (note the gate foot with its width), 
a second portion over and connected to the first portion, the second portion having a second width greater than the first width (note the second portion designated above for claim 1 and its slightly larger width than the gate foot), and 
at least one conductive structure (note here the “extension” designated above in claim 1 being a conductive structure) extending laterally from the second portion.  

As to claim 15, Reiner shows an electronic system comprising the integrated circuit structure of claim 11 (see the overall half bridge chip being made by the IC noted above).  


As to claim 16, Reiner shows a device (see same designations here as for claim 1 above except as specifically noted below) comprising: 
a source region and a drain region; 
a semiconductor body between the source region and the drain region, the semiconductor body comprising a semiconductor material having a band gap of at least 3.0 eV (note the GaN having a band gap of around 3.4); 
and a gate structure over the semiconductor body, the gate structure comprising 
a central portion (see the portion of the gate foot and gate head layer up top of the gate, although this is not dead center it is here considered central as it is in the overall central area of the part) over the semiconductor body having a first width and a first height (note the width of the gate foot and the height of the gate foot+the gate head together), 
and plates extending laterally from the central portion (note the parts of the gate head that protrude out towards the source and drain from the central portion noted above), the plates having a second width greater than the first width and a second height less than the first height (note the second width here being the total width of the plates and this being much greater than the width of the central portion noted above, and the second height here being merely the height of the gate head layer, which is less than the height of the combined gate foot+gate head layer).  

As to claim 20, Reiner shows an electronic system comprising the integrated circuit structure of claim 16 (the office notes here the half bridge chip being made including the IC noted above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Cho” Cho, K. “Characteristics of a Field Plate Connected to T-shaped Gate in AlGaN/GaN HEMTs” Jour. Of Kor. Phys Soc. Vol. 67, No. 4, 08/2015 pp. 682-686) in view of Cooke et al. (“Cooke” Us 2008/0026545 published 01/31/2008).
As to claim 9, Cho shows the device as related above for claim 1, but fails to show there being a printed circuit board comprising an integrated circuit structure which is the device.

Cooke shows making a 3-N device with later formation into an IC and mounting on a PCB (see the later steps in the total formation of 3-N devices including forming them into an IC and mounting them on a PCB; [0043]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the further formation into an IC and PCB mounting as taught by Cooke to have made the device in Cho be integrated into a larger PCB mounted IC (see the point to these later steps is to put the smaller devices to more complicated uses in real life with good handling for people on the macro scale as that is the ultimate point of integrating such devices).  

Conclusion
The office notes that as no exact match for the instant invention set forth in the application has been found eventually a patent can likely be obtained.  With that being said, total widths, total heights, side-to-side measured widths and heights etc. will likely eventually be helpful in whittling down the thousand or so references which will anticipate the claims under the current broadly worded language.  Key things the applicant will want to ensure are being well distinguished by the claims are references with source and drain side gate field plates, and references like Oyama above which have multiple levels to the gate structure with varying widths for various parts.  If the applicant can distinguish well over such references in the claim language it should be fairly easy to eventually obtain a patent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891